Citation Nr: 0127420	
Decision Date: 12/18/01    Archive Date: 12/28/01	

DOCKET NO.  00-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for arthritis of the 
cervical spine and shoulders.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had over 23 years of active service at the time 
of his retirement in July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The veteran's defective vision is not a disease or injury 
within the meaning of applicable legislation for disability 
compensation purposes.


CONCLUSION OF LAW

Defective vision was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, and 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
4.9 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also recently published regulations at 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.

Although the RO used language indicating that the veteran's 
claim for service connection for defective vision was not 
well grounded, it, in fact, denied the claim of service 
connection for defective vision on the basis that refractive 
error, such as hyperopia and presbyopia, were congenital or 
developmental abnormalities for which entitlement to 
compensation could not be established.  Further, the RO did 
assist the veteran in the development of his claim by 
affording him an eye examination and by obtaining treatment 
records.  It also provided him with notification, including 
the June 1999 rating decision and a February 2000 statement 
of the case, indicating what evidence had been considered, 
governing law and regulation, and the reason that his claim 
for service connection for defective vision was denied.  
Further, the veteran indicated during his personal hearing 
before a Member of the Board in July 2001 that his claim was 
for defective vision that had first been manifest three years 
after his retirement from active service.  Therefore, the 
Board concludes that it may now proceed, without prejudice to 
the veteran, to decide the issue of entitlement to service 
connection for defective vision because VA has complied with 
the VCAA and there is no indication that any further 
notification or development could be undertaken, with respect 
to this issue, that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

The report of the veteran's June 1984 service retirement 
examination reflects that his uncorrected distant vision was 
20/20 on the right and 20/30 on the left.  The corrected 
distant vision was 20/20 bilaterally.  His uncorrected near 
vision was 20/100 on the right and 20/200 on the left.  His 
corrected near vision was 20/20 bilaterally.  

The report of a March 1999 VA eye examination reflects that 
the veteran's uncorrected near vision was 20/200 on the right 
and 20/400 on the left.  It was corrected to 20/20 
bilaterally.  His uncorrected far vision was 20/70 on the 
right and 20/200 on the left.  His corrected far vision was 
20/15 bilaterally.  The diagnosis included hyperopia and 
presbyopia.  The veteran was also a glaucoma suspect based on 
cup-to-disk ratio and narrow angles were also indicated.

Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).

It must be shown that the veteran's defective vision is a 
result of an injury or disease within the meaning of 
applicable legislation.  The competent medical evidence 
indicates that the veteran has defective vision as a result 
of refractive error.  Neither is there any competent medical 
evidence that the veteran's defective vision is related to 
active service.  The veteran has testified that his defective 
vision was first manifest three years after his retirement 
from active service.  The Board therefore concludes that 
since there is no competent medical evidence establishing 
that the veteran's defective vision is an acquired disability 
that is related to service and competent medical evidence 
indicating that his defective vision is a result of 
refractive error, a preponderance of the evidence is against 
a finding that the veteran has defective vision that is a 
result of disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim for service connection for defective vision.


ORDER

Service connection for defective vision is denied.


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  VCAA; see also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  The 
June 1999 RO decision found that the veteran's claims of 
entitlement to service connection for residuals of a right 
ankle injury, dermatitis, and arthritis of the cervical spine 
and shoulders were not well grounded.  The VCAA eliminated 
the concept of a well-grounded claim.

February and March 1999 reports of VA orthopedic and 
dermatology examinations either indicate that the veteran's 
medical records were not available for review or do not 
indicate whether they were available and do not provide any 
opinions regarding a nexus between any current disabilities 
and the veteran's active service.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of all treatment, 
both VA and non-VA, that the veteran has 
received for residuals of a right ankle 
injury, dermatitis, and arthritis of the 
cervical spine and shoulders since his 
active service.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain copies of all pertinent 
treatment records that have not been 
previously obtained.

3.  The veteran is advised that he should 
seek treatment during an active phase of 
his reported dermatitis.  He should then 
ensure that records relating to this 
treatment are available to the examiner 
who performs his VA dermatology 
examination.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested residuals of a right ankle 
injury or arthritis of the cervical spine 
and shoulders.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any chronic disability of the 
right ankle or arthritis of the cervical 
spine and shoulders currently exist.  If 
current disability is identified, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that current chronic disability of 
the right ankle is a residual of an 
inservice right ankle injury or whether 
current arthritis of the cervical spine 
or shoulders existed during service, 
within one year of the veteran's 
discharge from active service in July 
1984, or is otherwise related to active 
service.  If the veteran has no current 
disability of the right ankle or no 
arthritis of the cervical spine or 
shoulders that could be medically linked 
or attributed to his period of military 
service or any incident therein, the 
physician should clearly and specifically 
so indicate in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  The veteran should be afforded a VA 
dermatology examination to determine the 
existence and etiology of any currently 
manifested dermatitis.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should expressly identify and 
diagnose all existing dermatitis.  If it 
is determined that the veteran currently 
has chronic dermatitis, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's currently manifested 
chronic dermatitis existed during his 
military service or is in anyway linked 
or related to any medically documented 
incident during his military service.  If 
the veteran has no current dermatitis 
that could be medically linked or 
attributed to his period of military 
service or any incident therein, the 
examiner should clearly and specifically 
so indicate in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

6.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues remaining on appeal.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





Error! Not a valid link.


